PER CURIAM.
The cause before us arises from an order of the Unemployment Appeals Commission (Commission) affirming the referee’s denial of benefits to Claimant. We find that, under the authority of Hardy v. Unemployment Appeals Commission, 25 Fla. L. Weekly D1402, 2000 WL 718195, — So.2d - (Fla. 1st DCA June 6, 2000), and Shu v. Unemployment Appeals Comm’n, 710 So.2d 108 (Fla. 4th DCA 1998), the referee erred in interpreting section 443.101(l)(e), Florida Statutes. We therefore REVERSE the Commis-
sion’s order and REMAND for a determination of Claimant’s eligibility for benefits pursuant to section 443.091(l)(c)l., Florida Statutes.
BOOTH, JOANOS and WEBSTER, JJ., CONCUR.